Citation Nr: 1737406	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for back condition.

2.  Entitlement to service connection for shoulder condition.

3.  Entitlement to service connection for bilateral hand condition.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1992 and June 2006 to August 2006.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) of the Houston, Texas State Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a May 2017 video conference board hearing.  A transcript of that hearing has been associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required for the AOJ to verify all of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) during her service in the Army Reserves.  

In the claim filed June 2008, the Veteran contends that she was on reserve duty from September 1, 2006, to August 3, 2008.  She contends that her current back, left shoulder, and hand conditions are the result of injuries that occurred while on reserve duty.  In the claim and in the May 2017 hearing she stated that the injury to her back and shoulder occurred in September 2006.  In the decision review officer (DRO) hearing dated May 2016, the Veteran stated that the injury occurred on or about October 14, 2006, (a week prior to when she first sought medical treatment).  With respect to the injury to her hands, the Veteran has consistently reported that the incident occurred in April 2007.  

Review of the file reveals that the Veteran's three DD 214 forms document active duty service in the Army from February 1982 to May 1992 and from June 2006 to August 2006, and active duty training from January 2007 to June 2007, with subsequent service in the Army Reserves as noted by the following records.  

An Army Transportation and Center School Order dated August 2006 indicates the Veteran was released from active duty as of August 20, 2006, and assigned to USAR Control Group (REINF).  An Army Human Resources Command Order dated September 2006 indicates that she was reassigned in the reserve to the Hospital Unit Base as of August 31, 2006, with the expiration term of service stated as May 3, 2007.  An Army Reserve Medical Command Order dated October 2007 indicates she was reassigned in the Reserve Components as of November 1, 2007.  An Army Reserve Medical Command Order dated April 2009 indicates the Veteran was discharged May 15, 2009, from the U.S. Army Reserve.  

At this time, the evidence currently of record does not clearly specify whether she was on active duty, ACDUTRA, and or INACDUTRA when she was in the reserves, specifically between September 2006 and April 2007.  

Upon review of the file, it appears that the RO has made attempts to secure the following documentation:  a DD-214 form regarding the Veteran's time during which the injuries occurred, a line of duty (LOD) determination, and any documentation to secure verification of all periods of service that show which dates are active duty and which are active duty for training and the character of service for active duty.  

With respect to the DD-214 form, the Veteran confirmed that no such record exists, as she was in reserve status.  There is evidence in the record, however, to suggest a LOD exists.  The Veteran's Sergeant submitted a statement dated April 2010, indicating that an investigation concerning the line of duty (LOD) had been initiated.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Active military service includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2016).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA but except for the exceptions listed, only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  If a claim relates to period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period.  Paulson v. Brown, 7 Vet. App. 466 (1995).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. 

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The mere fact that a claimant has established status as a "veteran" for other periods of service (e.g., the veteran's prior period of active duty) does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See id.; Paulson, 7 Vet. App. at 470.

Thus, the Board finds that, in order to properly adjudicate her claims of entitlement to service connection all periods of active duty, ACDUTRA, and INACDUTRA must be verified.  Thereafter, VA medical opinions are needed in light of any newly associated evidence after verification of the Veteran's periods of service. 

Also, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records related to her back, shoulder or hand conditions.



Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources, agencies and or departments to verify the specific dates of the Veteran's Reserve service and whether the status of that service was ACDUTRA (active duty for training) or INACDUTRA (inactive duty training).  This request should specifically include the status of service on September 2006, October 2006, and April 2007.  

In addition, efforts should be made to secure documentation related to the line of duty (LOD). 

If this information is not available, obtain written confirmation of that fact.  

2.  After completing the above, if service in September 2006 and October 2006 is found to be ACDUTRA or INACDUTRA, the AOJ should schedule the Veteran for an appropriate VA examination to determine whether she has any current back disorder related to her active service.  The electronic claims file must be made available to and reviewed by the examiner. 

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of her claimed back disorder.  Any tests or studies deemed necessary should be conducted.

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's back disorder was incurred or aggravated during a period of active duty for training or inactive duty for training, specifically to include a time in September or October 2006, when a long, heavy, wooden table slipped and fell onto her as she and others were attempting to place the table in a truck?

Review of the entire file is required; however, attention is invited to the October 2010 NMC Portsmouth medical treatment record indicating a diagnosis of back strain. (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date June 29, 2006, page 1 of 1).

3.  If service in September 2006 and October 2006 is found to be ACDUTRA or INACDUTRA, the AOJ should schedule the Veteran for an appropriate VA examination to determine whether she has any current shoulder disorder related to her active service.  The electronic claims file must be made available to and reviewed by the examiner. 

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of her claimed shoulder disorder.  Any tests or studies deemed necessary should be conducted.

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's shoulder disorder was incurred or aggravated during a period of active duty for training or inactive duty for training; specifically to include a time, in September or October 2006, when a long, heavy wooden table slipped and fell onto her as she and others were attempting to place the table in a truck?

Review of the entire file is required; however, attention is invited to the October 2010 NMC Portsmouth medical treatment record indicating a diagnosis of shoulder strain. (VBMS, document labeled Medical Treatment Record-Government Facility, receipt date June 29, 2006, page 1 of 1).

4.  If service in April 2007 is found to be ACDUTRA or INACDUTRA, the AOJ should schedule the Veteran for an appropriate VA examination to determine whether she has any current hand disorder related to her active service.  The electronic claims file must be made available to and reviewed by the examiner. 

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of her claimed bilateral hand disorder.  Any tests or studies deemed necessary should be conducted.

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hand disorder was incurred or aggravated during a period of active duty for training or inactive duty for training; specifically to  include a time, in April 2007, when a man weighing over 200 pounds stepped on her hands?

Any opinion offered must be supported by a complete rationale.  If the clinician feels that the requested opinion cannot be rendered without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

